

116 SRES 646 IS: Recognizing the 70th Anniversary of the Fulbright Program in Thailand. 
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 646IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Gardner (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the 70th Anniversary of the Fulbright Program in Thailand. Whereas the Kingdom of Thailand and the United States of America first established relations in 1818 and entered into the Treaty of Amity and Commerce in 1833;Whereas the Fulbright Program is sponsored by the Bureau of Educational and Cultural Affairs of the Department of State;Whereas the Fulbright Program currently operates in over 150 countries;Whereas the Thailand-United States Educational Foundation (TUSEF) was established by a formal agreement in 1950;Whereas 2020 is the 70th anniversary of the Fulbright Program partnership with the Kingdom of Thailand;Whereas, recognizing the value of bilateral exchange, the Government of Thailand has financially contributed to the binational TUSEF annually since 1989;Whereas nearly 2,000 Fulbright students and scholars from Thailand have studied, conducted research, or lectured in the United States since TUSEF’s founding;Whereas over 1,300 Fulbright grantees from the United States conducted research or gave lectures in Thailand since TUSEF’s founding; andWhereas the United States Government supports additional programs in Thailand in the areas of education, rule of law, and internationally recognized human rights: Now, therefore, be it That the Senate—(1)recognizes and commends the 70th anniversary of the Fulbright Program in Thailand; and(2)encourages the President to maintain and expand interaction with the Kingdom of Thailand in ways that facilitate close coordination and partnership in the areas of education and cultural exchange throughout all of Thailand and the United States. 